UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

--- — -- X
UNITED STATES OF AMERICA,
-against-
DEE JAY WHITE AND JASON MARTINEZ,
Defendants.
~~ -- -X

 

CASTEL, U.S.D.J.

19 CR 536 (PKC)

ORDER

Trial of this action commences on July 28, 2021. On July 13, 2021, the

government disclosed certain information to counsel for defendant White on an “attorney’s

eyes only” basis. Contingent upon a yet-to-be made decision regarding the scope of cross-

examination of a witness by each defendant, counsel for White has a good faith belief that he

may have the basis for a severance motion.

In his letter of July 13, 2021, counsel for defendant asserts that he is hampered

in his ability to make a severance motion because he cannot disclose to his client the

information that was disclosed to him on July 13. In view of the foregoing, the Court Orders

as follows:

1. The government shall forthwith show cause in writing why defense

counsel ought not be permitted to disclose the information to his client

immediately and not wait until July 21, 2021 as the government has

proposed,

2. Regardless, defense counsel may file a motion for a severance contingent

on later consultation with his client on all aspects of the severance motion,

including waiving the right of cross-examination. The Court advises both

sides, however, that it will not make a decision on the severance motion

unless and until each defense counsel is in a position to make a fulsome

 

 
representation after consultation with their clients.

SO ORDERED,

_ P. Kevin Castel
United States District Judge

Dated: New York, New York
July 15, 2021

 
